Beasley, Judge,
concurring specially.
I concur in affirmance but for a different reason.
Appellant appeals from the order granting an out-of-time appeal and from the judgment of conviction, stating in the notice that “all issues raised at trial shall be subject to review by this Honorable *306Court.” Since the order granting the appeal was fully in his favor, there is no basis to complain of it. And since he enumerates no errors relating to the judgment of conviction or the trial which led to it, there is nothing to review.
Decided June 16, 1987.
Kenneth H. Cail, for appellant.
Spencer Lawton, Jr., District Attorney, Virginia A. Erskine, Assistant District Attorney, for appellee.
The only error claimed is that he was prohibited from filing a timely appeal because he was deprived of the transcript for nine months. But as noted, he was not deprived of an appeal, even though he could have filed a timely notice of appeal without a trial transcript. Whether he was prejudiced by the late filing of the transcript is pending below in an extraordinary motion for new trial. Therefore, we have no basis upon which to address the issue.